COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Appellate case name:     In re Veronica Lowe

Appellate case number: 01-16-00798-CV

Trial court case number: 2015-46034

Trial court:             257th District Court of Harris County


       Relator, Veronica Lowe, filed a petition for a writ of mandamus. Lowe also
has filed a “Motion for Emergency Stay.” The motion is granted. The trial court
proceedings in Cause No. 2015-46034, James Brumley v. Veronica Lowe, pending
in the 257th District Court of Harris County, Texas, are stayed. The stay is
effective until disposition of Lowe’s petition or further order of this Court.

       The Court requests a response to the petition for a writ of mandamus from
real party in interest, James Brumley. The response, if any, is due no later than
10 days from the date of this order.

      It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                     Acting individually

Date: October 7, 2016